Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered May 24, 2001, convicting him of robbery in the first degree (two counts) and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After the presentation of their evidence against the defendant to the grand jury, the People withdrew the case at the defendant’s request to allow him the opportunity to present his own evidence. The defendant did not present his evidence before the *682grand jury’s term ended. Thus, the People resubmitted the case to a subsequent grand jury, which indicted the defendant on several counts of robbery.
Under the circumstances of this case, it was not reversible error for the People to resubmit the charges against the defendant without obtaining permission of the court (compare People v Aarons, 2 NY3d 547 [2004], with People v Montanez, 90 NY2d 690 [1997], and People v Wilkins, 68 NY2d 269 [1986]; see People v Castillo, 208 AD2d 944, 945 [1994]). Luciano, J.P, Crane, Fisher and Lifson, JJ., concur.